Citation Nr: 1752545	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In September 2017, prior to promulgation of a decision, the Veteran indicated that he wished to withdraw the appeal seeking TDIU.  There is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the TDIU claim; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issues of entitlement to TDIU in March 2014.  In September 2017, the Veteran stated that he was satisfied with his overall rating and indicated that he wished to withdraw his pending appeal for TDIU before the Board.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal with respect to the TDIU claim and the appeal must be dismissed. 


ORDER

The appeal seeking TDIU is dismissed. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


